Vista !la *1079moción sobre desestimación, vistos también los artículos 387 y 389 del Código Político, apareciendo qne el escrito de ape-lación fné archivado en la Corte de Distrito de Aguadilla el día 15 de diciembre de 1925; que la moción solicitando .una orden al taquígrafo para la transcripción de la eviden-cia fué radicada el día 26. del mes y año; que las prórrogas subsiguientes fueron debidamente concedidas a pesar de la interpretación liberal de una de las solicitudes envueltas y consideradas por la corte inferior, y habiendo radicado en la secretaría de esta corte la dicha transcripción de eviden-cia debidamente aprobada por el juez de distrito, como parte del legajo de la sentencia que se acompaña en el mismo día y. antes de la vista de la moción sobre desestimación: se declara ésta sin lugar.